DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/22.
Applicant’s election without traverse of claims 1-3 and 7-13 in the reply filed on 8/22/22 is acknowledged.

Claims 1-3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “plate-like” (cl 1:3) is indefinite because the scope and breadth of the phrase is unascertainable.
 	 The phrase “as the protrusion, a rotation regulating protrusion…transparent member” (cl 10:2-7) is indefinite because it unclear whether the rotation regulating protrusion and linear regulating protrusion are the protrusion mention in base claim 7.
 	Corrections are required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al (US2004/0125023).  Fujii et al teach the claimed article as evidenced at paragraphs 0108-0113 and figs 1-2.
  	Regarding claim 1: (Currently Amended) A radar cover (Fujii et al: radar wave transmitting cover 1; figs 1-2 and 17-18)  disposed on a path of a radio wave of a radar unit for detecting a surrounding situation of a vehicle, the radar cover comprising: 
 	a plate-like transparent member (Fujii et al: transparent resin layer 2; figs 1-2) comprising a housing recess (Fujii et al: the recess within transparent resin layer 2 formed center projection 13; figs 1-2) recessed toward a front and formed on a back surface
 	a colored core (Fujii et al: lustered piece 5 and vapor-deposition design face 8; figs 1-2) housed in the housing recess in a state of being in contact with a bottom surface of the housing recess; and 
 	a support member (Fujii et al: base layer 4; figs 1-2) bonded to the back surface of the transparent member, wherein 
 	in at least a portion of a region forming the housing recess when viewed from a front side of the transparent member, a depth dimension of the housing recess is set to be larger than a thickness dimension of the colored core, and a portion of the support member is filled in a region where the colored core is not disposed in a space surrounded by the housing recess (Fujii et al: fig 2 shows the claimed depth dimension, and the portion of the base layer that fills a region where the lustered piece 5 and design face 8 is not disposed in a space surrounded by the recess in the base layer defined by the center projection) .  
 	Regarding claim 2: (Original) The radar cover according to claim 1, wherein an inner wall surface of the housing recess is bent and connected to the back surface of the transparent member(Fujii et al: fig 2)  
 	Regarding claim 3: (Currently amended) The radar cover according to claim 1.

Claim(s) 7-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al (US2004/0125023).  Fujii et al teach the claimed article as evidenced at paragraphs 0108-0113 and figs 1-2.
 	Regarding claim 7:  (Original) A radar cover (Fujii et al: radar wave transmitting cover 1; figs 1-2 and 17-18) comprising: 
 	a transparent member (Fujii et al: transparent resin layer 2; figs 1-2) comprising a recess (Fujii et al: the recess within transparent resin layer 2 formed center projection 13; figs 1-2) formed on a back surface thereof; 
 	a colored core (Fujii et al: lustered piece 5 and vapor-deposition design face 8; figs 1-2) housed in the recess; and 
 	a support member (Fujii et al: base layer 4; figs 1-2) bonded to the back surface of the transparent member and supporting the transparent member, wherein 
 	at least one of the transparent member and the colored core has a protrusion (Fujii et al: the portion of center projection 13 below lustered piece 5 and design face 8 constitutes the protrusion; figs 1-2) for positioning the colored core with respect to the transparent member in a direction along a front surface of the transparent member.  
 	Regarding claim 8: (Original) The radar cover according to claim 7, wherein the protrusion is disposed on either one of a flat surface disposed on the transparent member and a flat surface disposed on the colored core(Fujii et al: fig 2).  
 	Regarding claim 9. (Currently amended) The radar cover according to claim 7
  	Regarding claim 11:  (Currently amended) The radar cover according to 
 	Regarding claim 12:  (Currently amended) The radar cover according to .  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US2004/0125023) as applied to claim 7 above.
 	Regarding claim 10, Fujii et al do not teach the rotation regulating protrusion and the linear movement regulating protrusion.  Since anchors or fixing means like projections are well-known in the bonding art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed regulating projections into the base layer of Fujii et al in order to ensure the lustered piece and design face do not move.
 	Regarding claim 13, Fujii et al do not teach the projection amount. Since projection amount is an important bonding/anchoring parameter and the amount would have been obviously and readily determined through routine experimentation by one of ordinary skill in the art before the effective filing date of the invention.  Further, the claimed amount is generally well-known in the bonding/anchoring art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to set the projection amount of Fujii et al to be the claimed amount in order to ensure sufficient anchoring and bonding between the transparent resin layer the base layer.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 8377242 teaches a radar cover.  JP 2016-182866 (cited on IDS filed 5/20/19) teaches using anchoring means like projections to bond the transparent layer and support layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744